Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 15 December 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     My Dear Grand papa
                     
                     Edgehill December 15th 1808
                  
                  With this letter I send you a book which is in a miserable and tattered condition which if you will have bound for me I will be very much obliged to you it is old and rotten but being valuable to me on account of the person who gave it if it can be stuck together any way so as to prevent it from tumbling to pieces it will do. Many of the leaves are lost for it has seen hard service though not since I have had it. Col. Lewis died last Thursday night. The sweet scented grass looks very well. it was transplanted carefully in a larger box. My Bantams are very mischievous They have pecked all the leaves off of some fine orange trees they have increased very much. there are at least a peck of Tuberose and 12 or 14 Amaryllys roots all packed in bran The Geese and ducks shall be attended to when we go to Monticello. The seed I hope will succeed better than those which Sister Ann and yourself planted in the oval beds. The OERAS Wine which was in the little crazy casks is bottled off, there are, not bottles enough to draw any other kind but it is no matter for All the rest is perfectly safe. when the book is bound I will thank you to return it for Cornelia to read: all the children send their love to you adieu dear Grandpapa believe me to be your most affectionate Grand daughter
                  
                     Eleonora W. Randolph
                     
                  
                  
                     Mama says she will write next post. The watch, key and ring came safe but as the Vaccine was old Papa prefered waiting untill you got better
                  
               